DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13, 15, 16 and 21-23 are amended.
Claims 1-18 and 21-23 are examined on the merits.
Response to Arguments
Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive:
Applicant’s arguments are substantially addressed to the amendment made to the claims, i.e. the flange having plurality of apertures each in flow communication with a respective channel of the shaft. See the rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-11, 18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Blake et al. (US 4,398,910) in view of Morales-George (US 4,654,032).
Regarding claims 1, 4, and 6-8, Blake discloses a wound drain (Abstract, line 1) comprising:
a body 12 (fig. 2) made of elastomeric material (col. 4, line 9), 
the shaft including at least one channel 38 (col. 7, line 4; figs. 2 and 3) extending along a portion of its length, wherein at least one channel consists of four channels (figs. 2 and 3), wherein the plurality of openings of the shaft consists of four longitudinally extending openings each leading to a respective one of the four channels of the shaft, as required by claim 4.   

    PNG
    media_image1.png
    315
    658
    media_image1.png
    Greyscale

	Blake does not expressly disclose the drain, wherein the body includes a flange having a generally planar form and having a portion extending radially outward from the shaft to define a surface radially outward from an outer surface of the shaft that operatively limits insertion of the shaft into a wound, the shaft having a first portion extending axially from one side of the flange, at least a portion of the flange having a cross-sectional length in a direction perpendicular to a longitudinal direction of the shaft that is larger than a cross-sectional length of the shaft, the flange including at least one aperture in flow communication with one of the at least one channel of the shaft.
	Morales-George teaches that it is known to provide the drain catheter (Abstract, lines 1-2) with the flange 20 (col. 2, line 19) having a generally planar form (fig. 2) and an elongate shaft (fig. 2) having a circumferential surface, the flange having a generally planar form and having a portion extending radially outward from the shaft to define a surface radially outward from an outer surface of the shaft that operatively limits insertion of the shaft into a wound (col. 2, line 25), the shaft having a first portion C (fig. 2) extending axially from one side of the flange, at least a portion of the flange having a 
	 


    PNG
    media_image2.png
    697
    452
    media_image2.png
    Greyscale

	
 	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to supply the drain of Blake with the flange thought by Morales-George in order to anchor the drain to the tissue, as motivated by Morales-George (col. 2, lines 16-27). 
Blake in view of Morales-George do not expressly disclose the flange having plurality of apertures each in flow communication with a respective channel of the shaft, 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the flange of Blake/ Morales-George with the apertures corresponding with the respective channel of the shaft in order to increase drain body cross-sectional area, as motivated by Blake (col. 3, lines 11-12).


Regarding claim 2, Blake discloses a catheter, wherein the body has a unitary structure (see fig. 2).
Regarding claim 5, Blake discloses a catheter, wherein the shaft has a smooth tip, wherein the channel in the shaft terminating at a location apart from the tip (see fig. 2).
Regarding claims 9, and 23, As set forth in MPEP 2112.02, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore, Blake discloses a method for draining a wound comprising:

the shaft including at least one channel 38 (col. 7, line 4; figs. 2 and 3) extending along a portion of its length,. 
Blake does not expressly disclose the method, wherein the body includes a flange having a generally planar form and having a portion extending radially outward from the shaft to define a surface radially outward from an outer surface of the shaft that operatively limits insertion of the shaft into a wound, the shaft having a first portion extending axially from one side of the flange, at least a portion of the flange having a cross-sectional length in a direction perpendicular to a longitudinal direction of the shaft that is larger than a cross-sectional length of the shaft, the flange including at least one aperture in flow communication with one of the at least one channel of the shaft.
	Morales-George teaches that it is known to provide the drain catheter (Abstract, lines 1-2) with the flange 20 (col. 2, line 19) having a generally planar form (fig. 2) and an elongate shaft (fig. 2) having a circumferential surface, the flange having a generally planar form and having a portion extending radially outward from the shaft to define a surface radially outward from an outer surface of the shaft that operatively limits insertion of the shaft into a wound (col. 2, line 25), the shaft having a first portion C (fig. 2) extending axially from one side of the flange, at least a portion of the flange having a cross-sectional length in a direction perpendicular to a longitudinal direction of the shaft that is larger than a cross-sectional length of the shaft (see fig. 2), wherein the flange includes at least one aperture A (fig. 3) of the size and shape corresponding with the flow channel and in flow communication with one of the at least one channel of the 
The rationale of obviousness rejection discussed above in claim 1 is incorporated herein in its entirety.
Blake in view of Morales-George do not expressly disclose the flange having plurality of apertures each in flow communication with a respective channel of the shaft, but motivate to do so by disclosing desirability to increase drain body cross-sectional area (Blake, col. 3, lines 11-12).
The rationale of obviousness rejection discussed above in claim 1 is incorporated herein in its entirety.
Regarding claim 10, Blake does not expressly disclose the step of  inserting the at least one drain into the wound perpendicular to a plane of a body wall and such that the flange remains above a surface of the skin. 
Morales-George teaches the method comprising inserting the at least one drain into the wound perpendicular to a plane of a body wall and such that the flange remains above a surface of the skin (see fig. 1).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the method of Blake with the step of inserting the at least one drain into the wound perpendicular to a plane of a body wall and such that the flange remains above a surface of the skin, as thought by Morales-George to anchor the drain to the tissue, as motivated by Morales-George (col. 2, lines 16-27).
Regarding claim 11, Blake refers to conventionally known method, where the wound is a surgical incision and only the drain perforates the incision (col. 1, line 15).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blake et al. (US 4,398,910) in view of Morales-George (US 4,654,032), and further in view of Smith (US 8,517,918).
Blake in view of Morales-George disclose the invention discussed above but does not expressly disclose the catheter, wherein the flange has 
Smith teaches a trocar (see Title), wherein the flange has upper and lower surfaces and the shaft extends only from a side of the lower surface (fig. 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the shaft of Blake/ Morales-George extending only from a side of the lower surface, as taught by Smith in order to convenience operation of the device by employing the structure conventionally known in the art.
Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Blake et al. (US 4,398,910) in view of Morales-George (US 4,654,032), and further in view of Leiboff (US 2014/0257210).
Regarding claim 12, Blake in view of Morales-George disclose the invention discussed above but does not expressly disclose the method, wherein the drain comprises a plurality of drains and the step of placing the drains along a length of the wound.
Leiboff teaches a method form managing a wound (Abstract, line 1), wherein the drain comprises a plurality of drains 10 (page 3, [0061], line 6) and the step of placing the drains 10 along a length of the wound (see fig. 2).

    PNG
    media_image4.png
    324
    574
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the method of Blake/ Morales-George with the plurality of drains and the step of placing the drains along a length of the wound, as taught by Leiboff in order to improve drainage of large wounds.
Regarding claims 13 and 15, Blake in view of Morales-George disclose the invention discussed above but do not expressly disclose the method comprising placing a single sponge over the multiple drain flanges and over the wound, securing the sponge with an occlusive adhesive membrane that is fixed to the skin surrounding the sponge and wound.
Leiboff teaches a method form managing a wound (Abstract, line 1) comprising placing a single sponge 30 over the multiple drain flanges and over the wound (page 2, [0039]; fig. 2), securing the sponge with an occlusive adhesive membrane 40 that is fixed to the skin surrounding the sponge and wound (page 2, [0042], line 16; fig. 2).

Regarding claims 14, 16 and 17, Blake in view of Morales-George disclose the invention discussed above but does not expressly disclose the method comprising attaching a tube to an aperture in the membrane and applying the negative pressure through the tube to the sponge, multiple drains and wound.
Leiboff teaches a method form managing a wound (Abstract, line 1) comprising attaching a tube 54 (page 3, [0044], line 1; fig. 2) to an aperture 41 (fig. 2) in the membrane 40 (fig. 2) and applying the negative pressure through the tube to the sponge, multiple drains and wound (page 3, [0044], lines 10-11), wherein the negative pressure is applied through the tube to the sponge (page 3, [0044]), as required by claim 16, and wherein an internal space of the tube 54 is in flow communication with a pump 70 (page 3, [0044], line 20; fig. 2), as required by claim 17.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the method of Blake/ Morales-George with the step of attaching a tube to an aperture in the membrane and applying the negative pressure through the tube to the sponge, as taught by Leiboff in order to drain the wound, as directed by Leiboff (page 3, [0045], line 3).
Regarding claim 18, Morales-George discloses the method wherein the shaft has a second portion B extending axially from an opposite side of the flange than the first portion of the shaft and the sponge has a linear groove to accommodate the second portion of the shaft (see fig. 2).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781